Citation Nr: 1214377	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from August 1980 to June 1992. 

This case comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision rendered by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Board remanded this case in February 2011.  The case has now been returned to the Board.  

In addition to the Veteran's service-connected bronchial asthma, rated 60 percent disabling, his other service-connected disabilities result in a combined disability rating of 70 percent.  This meets the criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 38 C.F.R. § 4.16(a).  However, the report of the April 2011 VA rating examination reflects that the Veteran is still employed.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained in Roberson v. Principi, 251 F.3d. 1378, 1384 (Fed.Cir. 2001) that VA must only consider entitlement to a TDIU rating "[o]nce a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability."  The requirement of submitting evidence of unemployability, to raise a TDIU claim, was confirmed in Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed.Cir. 200).  Accordingly, the issue of entitlement to a TDIU rating has not been raised by the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The case was remanded in February 2011 to obtain information and records of all treatment for the service connection bronchial asthma since 2006, including VA treatment records, and to afford the Veteran and up-to-date VA rating examination (which was conducted in March 2011 with pulmonary function testing being done in April 2011).  

A Supplemental Statement of the Case (SSOC) was issued on February 10, 2012.  The Veteran was notified by letter of March 10, 2012, that his case had been returned to and re-docketed at the Board.  Thereafter, additional private clinical records reflecting treatment up to January 2012 were received.  Although not date stamped as to when received, these records were attached to a letter from the Veteran's service representative date March 19, 2012.  In the March 29, 2012, Informal Hearing presentation from the Veteran's service representative, initial review of this additional evidence by the Agency of Original Jurisdiction was not waived.  As this evidence has not been addressed in an SSOC, it is referred to the RO for initial review.  38 C.F.R. §§ 19.37(b), 20.1304(a), (c).  

Also, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's bronchial asthma disability.  Such an examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

The report of the March 2011 VA rating examination shows that the Veteran reported that he had not been hospitalized for his service-connected bronchial asthma in at least a hear but had "ER evaluation and evaluation by a physician numerous times in the past year."  It is unclear whether all of these private clinical records are on file and, so, this matter must be clarified.  Also, VA outpatient treatment records up to March 2011 are on file but to ensure that all records are before the Board, VA outpatient treatment (VAOPT) records since March 2011 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his bronchial asthma, even on an emergency basis since his VA rating examination in March 2011.  After securing any necessary release, such records should be requested, to include all diagnostic testing, interpretation and reports, and all records that are not duplicates should then be associated with the claims file. 

2.  Obtain and associate with the claims file all available VA treatment records, if any, from March 2011 to the present. 

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his bronchial asthma disability.  All necessary studies or tests are to be accomplished.  The entire claims file and a copy of this REMAND should be made available to and reviewed by the VA examiner conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any current asthma disorder. 

4.  Readjudicate the claim based on the whole record.  If the benefit sought on appeal remains denied, then the Veteran and his representative, if any, should be provided an updated SSOC that includes a summary of all evidence and applicable laws and regulations pertinent to the issue on appeal.  Provide an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

